           Case 9:20-cr-00009-DLC Document 37 Filed 08/10/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


UNITED STATES OF AMERICA,                                    CR 20–09–M–DLC

                          Plaintiff,

           vs.                                                     ORDER

TREY ANDREW CHANCE BERGMAN,

                          Defendant.


      The United States has filed an Unopposed Motion for Final Order of

Forfeiture. (Doc. 35.) Having reviewed the motion, the Court finds:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 924(d).

      2.         A Preliminary Order of Forfeiture was entered on July 1, 2020.

(Doc. 32.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 34.)

      4.         It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d).

      It is ORDERED that:

      1.         The Motion (Doc. 35) is GRANTED.
           Case 9:20-cr-00009-DLC Document 37 Filed 08/10/20 Page 2 of 2



      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party, the following property:

      •       Colt Trooper MKIII, Revolver, Cal. 357, Serial #L44441;
      •       Smith & Wesson 38, Revolver, Rock Island Armory, Serial #726288,
              Caliber .38;
      •       6 rounds of assorted ammunition Cal. 38; and
      •       6 rounds of assorted ammunition Cal. 38.
      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 10th day of August, 2020.
